DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 17, 18, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the expression “,preferably gripper unit and reshaping units, is/are” is confusing. Furthermore, if the gripper unit moves relative to the wire, then it is not understood how the gripper unit can break the wire since the gripper unit is supposed to grip the wire to prevent the movement of the wire during a breaking process.
Regarding claims 17 and 18, the term “in particular” is confusing
Regarding claims 19-21, it is unclear if claims 19-21 claim a process making a product or a product itself.  The preamble of claim 19 defines a product but the body of claim 19 defines a process.  A product is defined by its structure but not the process of making the product.  Claim 19 is examined as a product claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15, 16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ragard et al. (3,938,364), hereinafter Ragard.
Regarding claim 1, Ragard teaches a method for burr-free cutting-off of a wire 50 formed with a polygonal cross-section, comprising by the following steps: 
- reshaping of the wire 50 at a longitudinal wire location by moving two reshaping sections (first pair of swaging members 13) of a first reshaping unit, which are opposite one another in a first plane, towards one another along a first axis of movement, wherein the reshaping sections of the first reshaping unit are always spaced apart from one another during the reshaping of the wire, so that the wire cross-section is tapered from two opposite sides (Fig. 8B) during this first reshaping step and a tapered wire cross-section remains, 

- tensile cutting-off of the wire at the same longitudinal wire location with now tapered wire cross-section by applying a tensile force to the wire (by hand or machine, col. 3, lines 4-8).
See Figs. 1, 2, and 8A-D.
Regarding claim 11, Ragard teaches an apparatus for burr-free cutting-off of a wire 50 having a polygonal cross-section, characterized by a first reshaping unit (first pair of swaging members 13) for reshaping the wire 50 with two reshaping sections which are opposite one another in a first plane and can be moved towards one another along a first axis of movement by a tool drive 40, wherein the reshaping unit is adapted such that the reshaping sections of the first reshaping unit are always spaced apart from one another during the reshaping of the wire, so that during the reshaping by means of the reshaping sections of the first reshaping unit the wire cross section can be tapered from two opposite sides to a tapered wire cross section; a second reshaping unit (second pair of swaging member 13) for reshaping the wire with two reshaping sections which are opposite one another in a second plane and can be moved towards one 
See Figs. 1, 2, and 8A-D.
As to the limitation of the gripper unit, it is known in the art that the machine used for tensile-cutting off the wire comprising a gripper and the gripper moving relative to the reshaping unit. 
Regarding claims 2-4, 12, and 13, the reshaping sections 13 arranged orthogonally and moving in opposite directions are best seen in Fig. 1.
Regarding claim 5, the first reshaping sections of the first reshaping unit and the second reshaping sections of the second reshaping unit moving intermittently is taught in col. 2, lines 56-68.
Regarding claim 6, the wire (W) is supplied from an input side and guided along a wire feed direction.  See Fig. 9.
Regarding claim 7, it is known in the art that the machine used for tensile-cutting off the wire comprising a gripper and the gripper moving relative to the reshaping unit.

Regarding claim 9, it is noted that the term “synchronously” is interpreted that the reshaping units are timed so that a notch is made at a desired location on the wire.  The wire (50, W) is moved along an axis and the reshaping units is timed to act on the wire for making notches at predetermined intervals.
Regarding claims 10 and 16, the reshaping sections 13 defining a gap of greater width than a circumference of the wire is are best seen in Figs. 7, 9, and 10.
Regarding claim 15, the reshaping unit mounted on a support plate (1, 5).  The support plate is displaceable along a guide 21.
Regarding claim 19, Ragard teaches a wire piece with a polygonal cross-section which has been cut-off from a wire, wherein the wire piece has a tapered section which is created by plastic reshaping and is offset inwardly in a radial wire direction relative to an original outer surface of the wire and transitions into a fracture surface created by tensile cutting-off, wherein the tapered section has a pair of first radially inwardly sloping surfaces (52, 53) and a pair of second radially inwardly sloping surfaces 55 (52, 53), wherein the transition of the first sloping surfaces to the fracture surface is formed by a pair of first transition edges (short edges of the shaded rectangle) and the transition of the second sloping surfaces to the fracture surface is formed by a pair of second transition edges (long edge of the shaded rectangle), wherein the first transition edges  and the second transition edges  are straight and are arranged orthogonally to each 
See Fig. 8C.


    PNG
    media_image1.png
    755
    664
    media_image1.png
    Greyscale


Claims 1-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Shea (8,726,480).
Regarding claim 1, Shea teaches a method for burr-free cutting-off of a wire 10 formed with a polygonal cross-section, comprising by the following steps: 
- reshaping of the wire 10 at a longitudinal wire location by moving two reshaping sections (opposite first pair of swaging members 252) of a first reshaping unit, which are opposite one another in a first plane, towards one another along a first axis of movement, wherein the reshaping sections of the first reshaping unit are always spaced apart from one another during the reshaping of the wire, so that the wire cross-section is tapered from two opposite sides (Figs. 15-19) during this first reshaping step and a tapered wire cross-section remains, 
- temporally subsequent to the first reshaping, reshaping of the wire at the same longitudinal wire location by moving two reshaping sections (opposite second pair of swaging member 252) of a second reshaping unit, which are opposite one another in a second plane, towards one another along a second axis of movement, wherein the reshaping sections of the second reshaping unit are always spaced apart from one another, so that the already tapered wire cross section is tapered from two further opposite sides  during this second reshaping step and the already tapered wire cross section remains in a further tapered shape (Fig. 15-19); and 

See Figs. 1, 8, and 15-19.
Regarding claim 11, Shea teaches an apparatus for burr-free cutting-off of a wire 10 having a polygonal cross-section, characterized by a first reshaping unit (opposite first pair of swaging members 252) for reshaping the wire 10 with two reshaping sections which are opposite one another in a first plane and can be moved towards one another along a first axis of movement by a tool drive (16, 17, 18, 19, 20), wherein the reshaping unit is adapted such that the reshaping sections of the first reshaping unit are always spaced apart from one another during the reshaping of the wire, so that during the reshaping by means of the reshaping sections of the first reshaping unit the wire cross section can be tapered from two opposite sides to a tapered wire cross section; a second reshaping unit (opposite second pair of swaging member 252) for reshaping the wire with two reshaping sections which are opposite one another in a second plane and can be moved towards one another along a second axis of movement) by the tool drive, wherein the reshaping unit is adapted such that the reshaping sections of the second reshaping unit are always spaced apart from one another during the reshaping of the wire, so that during the reshaping by means of the reshaping sections of the second reshaping unit the already tapered wire cross section can be tapered from two further opposite sides to a further tapered shape; and a gripper unit 12 which can be used to in particular clamp and to tensile cut-off the wire, wherein the apparatus is adapted such that the two reshaping units  perform the movement along the respective axis of movement one after the other.

Regarding claims 2-4, 12, and 13, the reshaping sections 252 arranged orthogonally and moving in opposite directions are best seen in Fig. 15.
Regarding claim 5, Shea teaches moving the reshaping sections 252 for making a notch.  There are only two ways of moving the reshaping sections which are moving intermittent or moving continuously. Claim 5 calls for moving intermittent or moving continuously. Therefore, Shea reads on claim 5.
Regarding claim 6, the wire 10 is supplied from an input side and guided along a wire feed direction by a die 12.  See Fig. 9.
Regarding claim 7, the wire 10 being clamped in a gripper unit 12 and the gripper unit moving relative to the reshaping units are best seen in Figs. 7-8.
Regarding claim 8, the reshaping unit moves in a direction perpendicular to the wire.  Therefore, the reshaping unit does not perform any movement relative to the wire along a longitudinal wire direction.
Regarding claim 9, it is noted that the term “synchronously” is interpreted that the reshaping units are timed so that a notch is made at a desired location on the wire.  The wire 10 is moved along an axis 16 and the reshaping units is timed to act on the wire 10 for making notches at predetermined intervals.
Regarding claims 10 and 16, the reshaping sections 252 defining a gap of greater width than a circumference of the wire is are best seen in Fig. 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ragard et al. (3,938,364), hereinafter Ragard, in view of Kralowetz (4,430,881).
Ragard does not teach the reshaping sections having a threaded shaft connected to the tool drive.
Kralowetz teaches an apparatus having a first reshaping unit and a second reshaping unit, each having reshaping sections 1 with a threaded shaft 8 connected to a tool drive (16, 17, 18, 19, 20).  See Figs. 1-2.
The driving mechanisms in Regard and Kralowetz for driving the shaping sections are art equivalents known in the art.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use the driving mechanism of Kralowetz in which each reshaping section has a threaded shaft connected to a tool drive in the apparatus in Regard in since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shea (8,726,480) in view of Kralowetz (4,430,881).
Shea does not teach the reshaping sections having a threaded shaft connected to the tool drive.

The driving mechanisms in Shea and Kralowetz for driving the shaping sections are art equivalents known in the art.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use the driving mechanism of Kralowetz in which each reshaping section has a threaded shaft connected to a tool drive in the apparatus in Shea in since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ragard et al. (3,938,364), hereinafter Ragard, in view of Dunaenko et al. (5,333,521).
Ragard teaches a machine for rupturing a shaped section of a wire (col. 3, lines 4-8).  The rupturing of the wire requires a grippers unit.
Dunaenko teaches an apparatus having a gripper unit 104 mounted on a support plate 96 displaceable along a guide 100 for maintaining linear movement of the gripper unit.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Ragard a support plate mounted on a guide as taught by Dunaenko so that the gripper unit can be mounted on the support plate for maintaining linear movement of the gripper unit for rupturing the wire.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shea (8,726,480) in view of Dunaenko et al. (5,333,521).
Shea teaches the gripper unit 12 reciprocating along an axis 16 for rupturing shaped wire (Fig. 7).
Shea does not teach the gripper unit mounted on a support plate displaceable along a guide.
Dunaenko teaches an apparatus having a gripper unit 104 mounted on a support plate 96 displaceable along a guide 100 for maintaining linear movement of the gripper unit.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the apparatus in Shea a support plate mounted on a guide as taught by Dunaenko so that the gripper unit can be mounted on the support plate for maintaining linear movement of the gripper unit for rupturing the wire.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ragard et al. (3,938,364), hereinafter Ragard.
Ragard teaches the invention substantially as claimed except for a wedge angle of a reshaping section of the first reshaping unit being smaller than a wedge angle of a reshaping section of the second reshaping unit.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make a wedge angle of a reshaping section of the first reshaping unit being smaller than a wedge angle of a reshaping section of the second .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shea (8,726,480).
Shea teaches the invention substantially as claimed except for a wedge angle of a reshaping section of the first reshaping unit being smaller than a wedge angle of a reshaping section of the second reshaping unit.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make a wedge angle of a reshaping section of the first reshaping unit being smaller than a wedge angle of a reshaping section of the second reshaping unit since such practice is an obvious matter of design choice or for meeting requirements of electric motor manufacturers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swaging tools of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724